                                                                                                                           k     File No.
 STATE OF NORTH CAROLINA
                     HALIFAX                                                                                                        In The General Court Of Justice
                                                         County?— »                                                             □ District [x] Superior Court Division
                                                                                           ims
Name And Address Of Plaintiff 1
HALIFAX REGIONAL MEDICAL CENTER                                                                                                    GENERAL
d/b/a VTDANT NORTH HOSPITAL
                                                               2020 JUN 15 P                         03           CIVIL ACTION COVER SHEET
                                                                                                           0 INITIAL FILING                   □ SUBSEQUENT FILING
Name And Address Of Plaintiff 2
                                                            HaLu-AX             co., c.             n Rule 5(b), General Rules of Practice For Superior and District Courts
                                                                                                 Name And Address Of Attorney Or Party, If Not Represented (complete for initial
                                                                                                 appearance or change of address)
                                                              BY                    \|^
                                                                                                 -K&L Gates LLP
                                                                                                  By: Gary S. Qualls/Susan K. Hackney/Steven G. Pine
                                        VERSUS                                                    430 Davis Drive, Suite 400
Name Of Defendant 1
                                                                                                  Morrisville, NC 27560
UNITEDHEALTHCARE OF NORTH CAROLINA, INC,                                                         Telephone No.— -                             - Cellular Telephone No. — r
                                                                                                               919-466-1188
                                                                                                 NO Attorney Bar No.            Attorney E-Mail Address
                                                                                                 16798/32252/44705              steven.pines@klgates.com
Summons Submitted
                       [3 Yes □ No                                                                   [x] Initial Appearance in Case                          □ Change of Address
Name Of Defendant 2                                                                              Name Of Firm
UNITEDHEALTHCARE, INC.                                                                           K&L Gates LLP
                                                                                                 FAX No.
                                                                                                                                      919-516-2072
                                                                                                 Counsel for

Summons Submitted                                                                                [Xl All Plaintiffs    I   I All Defendants     |   | Only (list party(ies) represented)
                        IxjYesD No

[x] Jury Demanded In Pleading                                                                    □ Amount in controversy does not exceed $15,000
|~l Complex Litigation                                                                           |   | Stipulate to arbitration

                                                                            TYPE OF PLEADING
      (check all that apply)                                                                           (check all that apply)
□ Amend (AMND)                                                                                   CD Failure To State A Claim (FASC)
CD Amended Answer/Reply (AMND-Response)                                                          CD Implementation Of Wage Withholding In Non-IV-D Cases (OTHR)
 CD Amended Complaint (AMND)                                                                     CD Improper Venue/Division (IMVN)
 CD Assess Costs (COST)                                                                          CD Including Attorney's Fees (ATTY)
 CD Answer/Reply (ANSW-Response) (see Note)                                                      CD Intervene (INTR)
 □ Change Venue (CHVN)                                                                           CD Interplead (OTHR)
 [3 Complaint (COMP)                                                                             CD Lack Of Jurisdiction (Person) (LJPN)
 CD Confession Of Judgment (CNJF)                                                                CD Lack Of Jurisdiction (Subject Matter) (LJSM)
 CD Consent Order (CONS) '                                                                       CD Modification Of Child Support In IV-D Actions (MSUP)
 CD Consolidate (CNSL)                                                                           CD Notice Of Dismissal With Or Without Prejudice (VOLD)
 □ Contempt (CNTP)                                                                               CD Petition To Sue As Indigent (OTHR)
 □ Continue (CNTN)                                                                               CD Rule 12 Motion In Lieu Of Answer (MDLA)
 □ Compel (CMPL)                                                                                 CD Sanctions (SANC)
 CD Counterclaim (CTCL) Assess Court Costs                                                       □ Set Aside (OTHR)
 CD Crossclaim (list on back) (CRSS) Assess Court Costs                                          CD Show Cause (SHOW)
 CD Dismiss (DISM) Assess Court Costs                                                            CD Transfer (TRFR)
 CD Exempt/Waive Mediation (EXMD)                                                                CD Third Party Complaint (list Third Party Defendants on back) (TPCL)
 CD Extend Statute Of Limitations, Rule 9 (ESOL)                                                 CD Vacate/Modify Judgment (VCMD)
 CD Extend Time For Complaint (EXCO)                                                             CD Withdraw As Counsel (WDCN)
 CD Failure To Join Necessary Party (FJNP)                                                       CD Other (specify and list each separately)




 NOTE: All filings in civil actions shall include as the first page of the filing a cover sheet summarizing the critical elements of the filing in a format prescribed by the Administrative
       Office of the Courts, and the Clerk of Superior Court shall require a party to refile a filing which does not include the required cover sheet. For subsequent filings in civil
       actions, the filing party must either include a General Civil (AOC-CV-751), Motion (AOC-CV-752), or Court Action (AOC-CV-753) cover sheet.

  AOC-CV-751, Rev. 1/14                                                                     (Over)
  © 2014 Administrative Office of the Courts
                    Case 4:20-cv-00142-D Document 1-1 Filed 07/22/20 Page 1 of 19
                                                                                                                                                            EXHIBIT 1
                                                             CLAIMS FOR RELIEF
0      Administrative Appeal (ADMA)               CD Limited Driving Privilege - Out-Of-State      □ Product Liability (PROD)
G      Appointment Of Receiver (APRC)                      Convictions (PLDP)                      □ Real Property (RLPR)
G      Attachment/Garnishment (ATTC)              CD    Medical Malpractice (MDML)                 CD Specific Performance (SPPR)
O      Claim And Delivery (CLMD)                  CD    Minor Settlement (MSTL)                    0 Other (specify and list each separately)
□      Collection On Account (ACCT)               (HI   Money Owed (MNYO)                            Declaratory Judgment
0      Condemnation (CNDM)                        CD    Negligence - Motor Vehicle (MVNG)            Breach of Fiduciary Duty
□      Contract (CNTR)                            CD Negligence - Other (NEGO)
                                                                                                     Breach of Duty of Good Faith and Fair Dealing
                                                                                                     Unjust Enrichment/Quantum Meruit
□      Discovery Scheduling Order (DSCH)          □ Motor Vehicle Lien G.S. 44A (MVLN)                \
CD     Injunction (INJU)                          CD Possession Of Personal Property (POPP)

Date                                                                       Si^^^e^f^ttomey/Partv
         Ct/^/ZP
 FEES IN G.S. 7A-308 APPLY
 Assert Right Of Access (ARAS)
 Substitution Of Trustee (Judicial Foreclosure) (RSOT)
 Supplemental Procedures (SUPR)
 PRO HAC VICE FEES APPLY
 Motion For Out-Of-State Attorney To Appear In NC Courts In A Civil Or Criminal Matter (Out-Of-State Attorney/Pro Hac
 Vice Fee)

 No. G Additional Plaintiff(s)




                                                                                                                                     Summons
 No.      □ Additional Defendant(s)               □ Third Party Defendant(s)
                                                                                                                                     Submitted
                                                                                                                                     GYes G No
                                                                                                                                     GYes G No

                                                                                                                                     QYes G No

                                                                                                                                     QYes Q No

                                                                                                                                     GYes G No
Plaintiff(s) Against Whom Counterclaim Asserted




Defendants) Against Whom Crossdaim Asserted




  AOC-CV-751, Side Two, Rev. 1/14
  © 2014 Administrative Office of the Courts
                        Case 4:20-cv-00142-D Document 1-1 Filed 07/22/20 Page 2 of 19
t * >•—




          NORTH CAROLINA                                        IN THE GENERAL COURT OF JUSTICE
                                                                      SUPERIOR COURT DIVISION
          HALIFAX COUNTY                            F                      20 CVS A^\


          HALIFAX REGIONAL MEDICAL                IS P 3-0U
          CENTER, INC. d/b/a VIDANT NORTH , „ . v
          HOSPITAL                     "HUtA* co-, C.S.C.
                                               SV
                                 Plaintiff,              *K*1
                                                                 XV-
                                                                          COMPLAINT
            -V.                                                        Jury-Trial Demanded
          UNITEDHEALTHCARE OF NORTH
          CAROLINA, INC.;
          UNITEDHEALTHCARE, INC.

                                 Defendants.


                   Plaintiff, Halifax Regional Medical Center, Inc. d/b/a Vidant North Hospital (“Vidant

          North” or “Plaintiff’) files this Complaint against. Defendants UnitedHealthCare of North

          Carolina, Inc. and UnitedHealthCare, Inc. (collectively, “United” or “Defendants”) and alleges as

          follows:

                                                 THE PARTIES

                   1.     Plaintiff Vidant North owns and operates a 204-bed not-for-profit hospital

          located in Roanoke Rapids, Halifax County, North Carolina. On June 1, 2019, Vidant North,

          formerly known as Halifax Regional Medical Center, merged with Vidant Health, a 1,447-bed,

          nine-hospital regional health system headquartered in Greenville, Pitt County, North Carolina.

                   2.     Defendant UnitedHealthCare of North Carolina, Inc. is organized under the laws

          of North Carolina, with its principal place of business in Greensboro, North Carolina.

                   3.     Upon information and belief, Defendant UnitedHealthCare, Inc. is organized

          under the laws of Delaware, with its principal place of business in Minnetonka, Minnesota.

                                                            1
          306289627.1
                     Case 4:20-cv-00142-D Document 1-1 Filed 07/22/20 Page 3 of 19
           4.       United provides healthcare insurance, administration, and / or benefits to

policyholders or plan participants pursuant to a variety of healthcare benefit plans and policies

of insurance, including employer-sponsored benefit plans, government-sponsored benefit plans,

Medicare Advantage plans, and individual health benefit plans. United is part of UnitedHealth

Group, a publically traded company. Based on UnitedHealth Group’s most recent quarterly

report, for the quarter ending March 31, 2020, United Healthcare Insurance Company earned

$51.1 billion in revenues and $2.9 billion in net earnings through its health insurance

operations. l

                                  JURISDICTION AND VENUE

           5.       This Court has jurisdiction over the subject matter of this action and over the

parties.

           6.       The Superior Court Division has jurisdiction because Vidant North’s claims

exceed $25,000.

           7.       Plaintiff Vidant North operates and has its principal place of business in Halifax

County.

           8.       Venue is proper in Halifax County Superior Court.

           9.       Defendants are subject to this Court’s specific jurisdiction because the causes of

action herein arise directly from Defendants’ purposeful contacts relating to Vidant North in

Halifax County and in North Carolina.

           10.      Defendants are subject to this Court’s general personal jurisdiction because they

are constructively “at home” as a result of continuous and systematic contacts in this State and

in Halifax County.

 https://www.unitedhealthgrouD.com/viewer.html?file=%2Fcontent%2Fdam%2FUHG%2FPDF%2Finves
tors%2F2020%2FUNH-Q 1 -2020-Release.pdf
                                                     2
306289627.1
                Case 4:20-cv-00142-D Document 1-1 Filed 07/22/20 Page 4 of 19
         11.      Defendants maintain a North Carolina registered agent for service of process.

               GENERAL ALLEGATIONS COMMON TO ALL COUNTS

United’s Underpayments to Vidant North for Services Provided in Connection with United
                             Medicare Advantage Plans

         12.      United owes Vidant for underpayments under the Medicare Advantage (“MA”)

program dating back to 2017.

         13.. _ United, has contracted with the. Centers for-Medicare-and-Medicaid-Services -

(“CMS”), whereby United serves as a Medicare Advantage Organization (“MAO”) and offers

Medicare Advantage coverage to Medicare beneficiaries through a variety of Medicare

Advantage plan offerings (“MA Plans”). Individuals that are eligible for original Medicare may

elect to instead enroll in an MA Plan offered by a private organization, such as United.

         14.      Patients treated at Vidant North include Medicare beneficiaries that have enrolled

in one of several United Medicare Advantage Plans (“United MA Enrollees” or “Enrollees”).

         15.      MAOs like United can enter into voluntary contracts with health care providers

to establish negotiated terms and rates under which the MAOs reimburse such “In-Network”

providers for covered health care services provided to Enrollees (“MA Provider Agreements”).

         16.      No MA Provider Agreement was in place between Vidant North and United with

respect to the claims at issue that have been underpaid by United since 2017. Instead, Vidant

North was “Out-of-Network” with respect to United MA Plans and United MA Enrollees.

         17.      This action stems from a payment dispute between United and Vidant North as to

the amount of payment Vidant North is entitled to as an Out-of-Network provider under the

Medicare program rules and / or United’s MAO contract with CMS. There is no dispute as to

whether the services provided were covered by Medicare; indeed, United paid a portion of the



                                                   3

306289627.1
              Case 4:20-cv-00142-D Document 1-1 Filed 07/22/20 Page 5 of 19
  claims at issue. The dispute is simply over the amount of payment that is owed to Vidant North

  for those claims.

     United’s Obligation to Reimburse Vidant North at Original Medicare Payment Rates,
              Including Paying 65 Percent of Vidant North’s Allowable Bad Debt.

              18.   MAOs are required under the Social Security Act and by the terms of their MAO

  contracts with CMS to reimburse Out-of-Network providers for Medicare Part A (inpatient) and

__Medicare. Part. B_ (outpatient) covered - services -provided -to -MA-Enrollees at - an - amount no less

  than the equivalent amount due under original Medicare.2

              19.   Part of the payment that providers are eligible for under original Medicare is

   payment for a provider’s “allowable bad debt.”

            20.     Bad debt is defined by CMS as that portion of a provider’s claims arising from

   the furnishing of Medicare-covered health care services that CMS considers to be otherwise

   uncollectable. 42 C.F.R. 413.89(b).       In practice, a frequent source of bad debt is when a

   Medicare beneficiary is unable to, or is not required to, pay co-insurance, co-payments, or other

   cost-sharing amounts (collectively, the “Enrollee Cost Share”) due for a Medicare covered

   service.

              21.   A principle of the Medicare program is that the cost of providing covered

   services to Medicare beneficiaries cannot be shifted by the government to other patients in need

   of health care services that are not Medicare beneficiaries.           As set forth in CMS rules,

   uncollectable Enrollee Cost Share that meets the parameters to be considered allowable bad debt

   is reimbursed under original Medicare:


   2    https://www.cms.gov/Medicare/Health-Plans/HealthPlansGenInfo/providerpavmentdisputeresolution
   (“Medicare Advantage organizations, Cost plans, and PACE organizations are required to reimburse non­
   contract providers for Part A and Part B services provided to Medicare beneficiaries with an amount that
   is no less than the amount that would be paid under original Medicare.”).

                                                      4

   306289627.1
               Case 4:20-cv-00142-D Document 1-1 Filed 07/22/20 Page 6 of 19
                Under Medicare, costs of covered services furnished beneficiaries
                are not to be borne by individuals not covered by the Medicare
                program, and conversely, costs of services provided for other than
                beneficiaries are not to be borne by the Medicare program.
                Uncollected revenue related to services furnished to beneficiaries
                of the program generally means the provider has not recovered the
                cost of services covered by that revenue. The failure of
                beneficiaries to pay the deductible and coinsurance amounts could
                result in the related costs of covered services being borne by other
                than Medicare beneficiaries. To assure that such covered service
                costs are not borne by others, the costs attributable to the
                deductible and coinsurance amounts that remain unpaid are
                added to the Medicare share of allowable costs.3

        22.     Accordingly, Medicare established a regulatory framework for payment of bad

debt. The criteria for bad debt to be “allowable” and reimbursable is set forth at 42 C.F.R.

413.89(e).     To qualify as allowable bad debt, unpaid Enrollee Cost Share must meet the

following criteria:

                a.       The debt must be related to covered services and derived from deductible

                         and coinsurance amounts.

                b.       The provider must be able to establish that reasonable collection efforts

                         were made.

                 c.      The debt was actually uncollectable when claimed as worthless.

                 d.      Sound business judgment established that there was no likelihood of

                         recovery at any time in the future.

         23.     CMS does not pay providers 100 percent of allowable bad debt. Instead, CMS

applies a limitation to its payment of allowable bad debt, such that shouldering the burden for

unpaid Enrollee Cost Share is divided between CMS and providers. Since 2012, CMS has

reduced the amount of allowable bad debt that is paid to hospital providers by 35 percent. See


3 42 C.F.R. 413.89(d).

                                                    5

306289627.1
          Case 4:20-cv-00142-D Document 1-1 Filed 07/22/20 Page 7 of 19
42 C.F.R. 413.89(h)(l)(v). Thus, under original Medicare, hospital providers, including Vidant

North, receive a payment from CMS equal to 65 percent of allowable bad debt.

        24.     Since allowable bad debt is reimbursed under original Medicare as part of the

total Medicare payment, United is obligated to reimburse Out-Of-Network providers, including

Vidant North, for allowable bad debt in the same fashion that it is paid under original Medicare.

        25.     However, United has failed to pay Vidant North for any of its allowable bad

debt. Since 2017, Vidant North has incurred $1,235,293 in allowable bad debt related to United

MA Enrollees.

        26.     However, since 2017, United has been improperly discounting payment to Vidant

North and improperly paying Vidant North below the original Medicare rate for Medicare

Advantage Enrollees by failing to make any payment for Vidant North’s allowable bad debts.

  United has Also Underpaid Vidant North for Covered Services Provided to Enrollees in
                           United Dual-Special Needs Plans.

         27.    Some Medicare beneficiaries are also eligible for Medicaid coverage by virtue of

also meeting Medicaid eligibility requirements. Such individuals, who can be enrolled in both

Medicare and Medicaid, are commonly referred to as “Dual Eligible Beneficiaries.”

         28.    Many Dual Eligible Beneficiaries are excused under CMS rules from needing to

pay some or all of their Enrollee Cost Share. For example, Dual Eligible Beneficiaries meeting

certain income and resource qualifications are eligible for Medicare Savings Programs, such as

the Qualified Medicare Beneficiary Program, which help pay for the Medicare Enrollee Cost

Share.4 Thus, instead of collecting the Enrollee Cost Share from such beneficiaries, providers

can submit claims to the applicable state Medicaid program to collect that portion of the


4 https://www.cms.gov/Outreach-and-Education/Medicare-Leaming-Network-
MLN/MLNProducts/downloads/Medicare Beneficiaries Dual Eligibles At a Glance.pdf
                                                 6
306289627.1
          Case 4:20-cv-00142-D Document 1-1 Filed 07/22/20 Page 8 of 19
Medicare payment. 42 U.S.C. 1396a(n); see also https://www.cms.gov/Outreach-and-

Education/Qutreach/NPC/Downloads/2018-06-06-OMB-Call-FAQs.pdf.

        29.       In certain circumstances, however, CMS rules permit state Medicaid programs to

refuse to pay some or all of the Enrollee Cost Share. Reimbursement under Medicaid for

covered services is often less than reimbursement under original Medicare. Under Federal law,

States can set up their Medicaid “State Plan” to limit their payments of Enrollee Cost Share

when the Medicare payment (less the Enrollee Cost Share) exceeds the allowable Medicaid

payment amount. 42 U.S.C. § 1396a(n)(l).

         30.      For example, for a hypothetical covered service, suppose the Medicare payment

is $1,000, where the Medicaid payment for the same service is only $500. If the Enrollee Cost

Share for the Medicare covered service is $200, the Medicare payment less the Enrollee Cost

Share would be $800. Since $800 exceeds the $500 amount that would be paid under Medicaid,

a State can enact Medicaid State Plan provisions such that the Medicaid program does not pay

any portion of the $200 Enrollee Cost Share.

         31.      Where the Enrollee Cost Share responsibility has been directed to a State

Medicaid program, providers are prohibited by law from collecting the Enrollee Cost Share

directly from the Dual Eligible Beneficiary. 42 U.S.C. § 1396a(n)(3); 42 U.S.C. §

1395cc(a)(l)(A).

         32.      However, when a State refuses to pay some or all of the Enrollee Cost Share, the

remaining unpaid Enrollee Cost Share can qualify as allowable bad debt and paid at the 65

percent rate. See CMS Provider Reimbursement Manual, Chapter 15-1, § 322:

                  In some instances, the State has an obligation to pay [deductible
                  and coinsurance amounts], but either does not pay anything or pays
                  only part of the deductible or coinsurance because of a State

                                                  7

306289627.1
              Case 4:20-cv-00142-D Document 1-1 Filed 07/22/20 Page 9 of 19
                       payment “ceiling.” ... In these situations, any portion of the
                       deductible or coinsurance that the State does not pay that
                       remains unpaid bv the patient, can be included as a bad debt
                       under Medicare...

               33.     In 2003, Congress authorized Medicare Advantage Special Needs Plans

      (“SNPs”), where enrollment is restricted to Medicare beneficiaries with specific demographic or

      disease-state characteristics.5 One category of SNPs is Dual Eligible Special Needs Plans (“D-

_____ SNPs”)... D-SNPs. are Medicare Advantage.Plans-that .enroll-.only-Medicare- Dual-Eligible------

      Beneficiaries.

                34.    United offers various D-SNPs to Dual Eligible Beneficiaries, including patients

      that are treated at Vidant North.

                35.    Like with Enrollees in standard United MA Plans, when Vidant North submits a

      claim to United for covered health care services provided to United D-SNP Enrollees, United

      subtracts the Enrollee Cost Share from the initial payment it makes to Vidant North.

                36.    In North Carolina, the state Medicaid program is operated by the Division of

      Health Benefits (“DHB”), a division of the North Carolina Department of Health and Human

       Services.

                37.    As with Dual Eligible Beneficiaries under original Medicare, Vidant North

       submits a claim for reimbursement with the North Carolina DHB to obtain payment for the

      United D-SNP Enrollee Cost Share that has gone unpaid by United.

                38.    Under the North Carolina Medicaid State Plan, DHB will not pay Enrollee Cost

       Share when the Medicare payment received by an Out-Of-Network provider, less Enrollee Cost



       s Medicare Prescription Drug, Improvement, and Modernization Act of 2003, Pub. L. 108-173,
       §231.
                                                       8
       306289627.1
                 Case 4:20-cv-00142-D Document 1-1 Filed 07/22/20 Page 10 of 19
Share, exceeds the Medicaid payment.6          Unpaid Enrollee Cost Share for United D-SNP

Enrollees (that is further unpaid by DHB) therefore becomes allowable bad debt.

         39.      Since allowable bad debt is part of the Medicare payment under original

Medicare, United is required to pay Vidant North for this allowable bad debt in the same manner

that CMS pays for allowable bad debt under original Medicare.

         40.      Therefore, United’s underpayments to Vidant North include allowable bad debt

for Enrollees both in standard United MA Plans and United D-SNPs.

               CMS Rules Further Clarify United’s Obligations to Pay Vidant North.

         41.      CMS regulations further eliminate any doubt that allowable bad debt is part of

the total Medicare payment under original Medicare, making allowable bad debt part of

United’s responsibility to Out-Of-Network providers for United’s MA Plans.

         42.      For example, the CMS rules that establish the prospective payment methodology

for hospital inpatient services specifically enumerate the components that make up the total

Medicare payment.        At set forth in 42 C.F.R. § 412.110 (a rule titled “Total Medicare

Payment”):

                  Medicare’s total payment for inpatient hospital services
                  furnished to a Medicare beneficiary by a hospital will equal the
                  sum of payment listed in §§412.112 through 412.115, reduced
                  by the amount specified in §412.120.

Whether bad debt is part of Medicare’s total payment therefore depends on whether it is part of

the payments listed in §§412.112 through 412.115. Indeed, bad debt is included in 412.115(a):

                  (a) Bad debts. An additional payment is made to each hospital in
                  accordance with §413.89 of this chapter for bad debts attributable



6 See North Carolina State Plan Under Title XIX of the Social Security Act, Attachments 4.19-A
and4.19-B.
                                                  9
306289627.1
         Case 4:20-cv-00142-D Document 1-1 Filed 07/22/20 Page 11 of 19
                to deductible and coinsurance amounts related to covered services
                received by beneficiaries

         43.    Bad debt is not reduced by any amount specified in 42 C.F.R. §412.120.

         44.    Therefore, CMS has definitively established two principles that are determinative

 for this dispute: (i) allowable bad debts are part of Medicare’s total payment under original

 Medicare; and (ii) MAO are required to reimburse Out-of-Network providers equal to the

_ amount of Medicare’s total payment under original Medicare.

         45.    United is accordingly obligated to reimburse Vidant North’s allowable bad debts

 associated with providing Medicare covered services to United MA Plan Enrollees at the same

 rate that applies under original Medicare.

          46.   United has failed to do so. Indeed, United’s position is that it has no obligation

 to ever reimburse Out-of-Network providers for allowable bad debt associated with United

 Enrollees.

          47.   As a result, United has underpaid Vidant North’s claims for covered services

 provided to both standard MA Plan Enrollees and D-SNP Enrollees since at least October 2017.

          48.   United’s improper underpayments to Vidant North for Medicare Advantage

 patients are continuing.

          49.   Vidant North has calculated those arrearages to be at least $802,490.

          50.   In addition to the arrearages referenced above, United owes Vidant North prompt

 pay law interest arrearages emanating from the foregoing underpayments, in accordance with 42

 U.S.C. 1395w-27 and 42 CFR §422.520(a)(3) relating to the Medicare Advantage Program.

          51.   The parties have sought to resolve this dispute, to no avail.




                                                  10
 306289627.1
          Case 4:20-cv-00142-D Document 1-1 Filed 07/22/20 Page 12 of 19
                                      CAUSES OF ACTION
                                                COUNT #1
                                         (Declaratory Judgments

         52.        Vidant North incorporates by reference all of the foregoing allegations as if set

forth fully herein.

         53.        This is a count for declaratory relief pursuant to N.C. Gen. Stat. §1-253 and the

Court’s legal and equitable authority, and those laws pertaining to the Medicare Advantage

Program, requiring United to reimburse Out-of-Network providers such as Vidant North at

. specific rates.

          54.       As a direct and proximate result of United’s acts and omissions, including but not

 limited to United’s failure to pay Vidant North the lawful amounts for its services, Vidant North

has sustained, and will continue to sustain, damages and has been deprived, and will continue to

 be deprived, of the compensation to which Vidant North is entitled for its services rendered to

 Vidant North’s Medicare Advantage patients.

          55.       The existence of another potentially adequate remedy does not preclude an award

 for declaratory relief.

          56.       Vidant North is entitled to declaratory relief, including a declaration that:

                    (a)    United’s MAO Agreement with CMS and/or laws and guidance

                           pertaining to the Medicare Advantage Program create a legal duty,

                           requiring United to reimburse Vidant North at specific Medicate rates,

                           inclusive of allowable bad debt; and

                    (b)    United thus owes Vidant North the difference between the amount United

                           has paid Vidant North for services rendered to United’s Medicare

                                                      11
 306289627.1
           Case 4:20-cv-00142-D Document 1-1 Filed 07/22/20 Page 13 of 19
                       Advantage patients and the amounts United is obligated to pay Vidant

                       North for such patients and services, both historically and in the future.

                                          COUNT #2
                                    Breach of Fiduciary Duty
        57.     Vidant North incorporates by reference all of the foregoing allegations as if set

forth fully herein.

        58.     Under the United MA Plans, Vidant North is a fiduciary of CMS under the

Medicare program and entrusted with the obligation to pay the proper amounts for medically

necessary services, covered services, or covered benefits as defined by United’s MAO

Agreement with CMS and / or Medicare Advantage laws and guidance.

         59.    United further owes Vidant North the following fiduciary duties: duty of care;

duty of loyalty; duty to account; duty of full disclosure; duty to act fairly; and duty of good faith

and fair dealing.

         60.    United breached and abused its fiduciary duties to Vidant North by failing to

properly pay Vidant North for services rendered to United’s MA Enrollees, both historically and

in the future, arbitrarily and capriciously in order to maximize its profits, and without due regard

to Vidant North’s interests.

         61.    In that respect, United has breached and abused, and continues to breach and

abuse, its following fiduciary duties: duty of care; duty of loyalty; duty to account; duty of full

disclosure; duty to act fairly; and duty of good faith and fair dealing.

         62.    Vidant North has suffered, and continues to suffer, substantial damages because

of United’s violations of its fiduciary duties to Vidant North, including (but not limited to)




                                                  12

306289627.1
         Case 4:20-cv-00142-D Document 1-1 Filed 07/22/20 Page 14 of 19
United’s failure to properly pay Vidant North for services rendered to United’s MA Enrollees,

both historically and in the future.

                                          COUNT #3
                       Breach of the Duty of Good Faith and Fair Dealing

         63.    Vidant North incorporates by reference all of the foregoing allegations as if set

forth fully herein.

        .64.__ United’.s. MAO. Agreement .with .CMS .and.L or. Medicare .Advantage. laws. and

guidance contain an implied duty of good faith and fair dealing with respect to providers such as

Vidant North in providing Medicare Advantage services to United MA Enrollees.

         65.    United, as a fiduciary under its MAO Agreement with CMS, owed, and owes,

Vidant North a duty of good faith and fair dealing with respect to the Medicare Advantage

Program.

         66.    United breached its duty of good faith and fair dealing owed to Vidant in a

number of ways, described more fully above, including United’s failure to properly pay Vidant

for services rendered to United’s Medicare Advantage patients, both historically and in the

future and under false pretenses.

         67.    United’s actions in failing to properly pay Vidant North for services rendered to

United’s Medicare Advantage patients, both historically and in the future were, and continue to

be, willful, wanton, and in conscious disregard of its duty to pay Vidant North the proper

Medicare payments.

         68.    United’s conduct in derogation of its duty of good faith and fair dealing under the

Medicare Advantage Program has deprived Vidant North of its reasonable expectations and

benefits under the Medicare Advantage Program.


                                                 13
306289627.1
          Case 4:20-cv-00142-D Document 1-1 Filed 07/22/20 Page 15 of 19
                                         COUNT #4
                             Unjust Enrichment / Quantum Meruit

         69.    Vidant North incorporates by reference all of the foregoing allegations as if set

forth fully herein.

         70.    Vidant North has conferred upon United the benefit of providing valuable

treatment to United MA Enrollees.

         71.    At the times Vidant North treated the United MA Enrollees,- Vidant North

reasonably expected remuneration from United at the rates required by United’s MAO

Agreement with CMS and laws and guidance pertaining to the Medicare Advantage program.

         72.    United consciously accepted the measurable benefit of the difference between the

amounts that United paid—and continues to pay—Vidant North and the rates required by Vidant

North’s MAO Agreement with CMS and / or laws and guidance pertaining to the Medicare

Advantage Program.

         73.    Vidant North’s conferral of the benefit upon United was neither officious nor

gratuitous.

         74.    By refusing to correctly pay Vidant North for the treatment that Vidant North

provided to United MA Enrollees, United has been unjustly enriched.

         75.    As the result of United’s unlawful, unjust, and wrongful acts, Vidant North

suffered and continues to suffer damages, and Vidant North is owed restitution from United.




                                                14
306289627.1
         Case 4:20-cv-00142-D Document 1-1 Filed 07/22/20 Page 16 of 19
                                        COUNT #4
                            Unjust Enrichment / Quantum Meruit

         69.    Vidant North incorporates by reference all of the foregoing allegations as if set

forth fully herein.

         70.    Vidant North has conferred upon United the benefit of providing valuable

treatment to United MA Enrollees.

         71.    At the times Vidant North treate.d_the_United-MA -Enrollees. —Vidant-North-

reasonably expected remuneration from United at the rates required by United’s MAO

Agreement with CMS and laws and guidance pertaining to the Medicare Advantage program.

         72.    United consciously accepted the measurable benefit of the difference between the

amounts that United paid—and continues to pay—Vidant North and the rates required by Vidant

North’s MAO Agreement with CMS and / or laws and guidance pertaining to the Medicare

Advantage Program.

         73.    Vidant North’s conferral of the benefit upon United was neither officious nor

gratuitous.

         74.    By refusing to correctly pay Vidant North for the treatment that Vidant North

provided to United MA Enrollees, United has been unjustly enriched.

         75.    As the result of United’s unlawful, unjust, and wrongful acts, Vidant North

suffered and continues to suffer damages, and Vidant North is owed restitution from United.




                                                14
306289627.1
         Case 4:20-cv-00142-D Document 1-1 Filed 07/22/20 Page 17 of 19
                                   PRAYER FOR RELIEF

       WHEREFORE, Plaintiff Vidant North demands judgment in its favor against United as

follows:

        A.      Declaring that Vidant North is entitled to declaratory relief, including a

declaration that:

                (1)   United’s MA Agreement with CMS and / or laws and guidance pertaining

                      to die Medicare Advantage Program create a legal duty, requiring United

                      to reimburse Vidant North at the foil original Medicate rate, including

                       allowable bad debt paid under original Medicare; and

                (2)   . United thus owes Vidant North the difference between the amount United

                      has paid Vidant North for services rendered to United’s MA Enrollees

                       and the amounts United is obligated to pay Vidant North for such patients

                       and services, both historically and in the future.

         B.     Declaring that United violated its fiduciary duties, and awarding injunctive,

declaratory, and other equitable relief to ensure compliance with United’s MAO Agreement

with CMS and the Medicare Advantage Program;

         C.     Declaring that United violated and continues to violate United’s MA Agreement

with CMS and the Medicare Advantage Program and awarding injunctive, declaratory, and

other equitable relief to ensure compliance with United’s MAO Agreement with CMS and the

Medicare Advantage Program;

         D.     Temporarily and permanently enjoining United from continuing to pursue

their actions detailed herein and ordering United to pay Vidant North in accordance with

United’s MAO Agreement with CMS and with the Medicare Advantage Program;

                                                 15
306289627.1
           Case 4:20-cv-00142-D Document 1-1 Filed 07/22/20 Page 18 of 19
»   k




                E.      Awarding lost profits and compensatory damages in such amounts as the proofs

        at Trial shall show;

                F.      Awarding restitution for reimbursements improperly withheld by United;

                 G.     Requiring United to pay Vidant North the amounts as required under United’s

        MA Agreement with CMS and with the Medicare Advantage Laws;

                 H.     Awarding pre-judgment and post-judgment interest as provided by common

        law, statute or rule, or equity;

                 I.     These issues and Plaintiffs claims be tried by a jury; and

                 J.     Awarding all other relief to which Plaintiff Vidant North is entitled.


                                 A
                 This the   II       day of June, 2020.

                                                 By:
                                                            Gary S. Qu^Hs
                                                            N.C. State Bar No. 16798
                                                            Susan K. Hackney
                                                            N.C. State Bar No. 32252
                                                            Steven G. Pine
                                                            N.C. State Bar No. 44705
                                                            430 Davis Drive, Suite 400
                                                            Morrisville, NC 27560
                                                            Telephone: (919) 466-1182
                                                            Facsimile: (919) 516-2072

                                                           Attorneys for Plaintiff
                                                           Vidant North Hospital




                                                          16
        306289627.1
                  Case 4:20-cv-00142-D Document 1-1 Filed 07/22/20 Page 19 of 19
